DETAILED ACTION
This is a first action on the merits, in response to the claims received 4/24/2020. Claims 1-18 are pending for prosecution below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-8,10-13,15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Revi, (USNO.2018/0145527).
As for claim 1, Revi discloses and shows in Fig. 2 an information handling system comprising: a processor; a power system configured to provide electrical energy to information handling resources of the information handling system, the power system comprising: a direct-current input power source; a rechargeable energy storage device coupled to and rechargeable from the direct-current input power source; and a charger configured to control recharging of the rechargeable energy storage device from the direct- current input power source; and a management controller communicatively coupled to the power system and configured to: retrieve parameters from one or more registers (within ref’s memory) associated with the rechargeable energy storage device, the parameters including a desired voltage across terminals of the rechargeable energy storage device and a desired current for recharging the rechargeable energy storage device during a constant current mode of a charging cycle of the rechargeable (via ref’s charge controller) the parameters to the charger such that the charger controls recharging of the rechargeable energy storage device in accordance with the parameters retrieved from the one or more registers (par.[0030-0034]). 
As for claims 2,8 and 15, Revi discloses and shows in Fig. 2 the parameters further include a measured voltage at the terminals of the rechargeable energy storage device; and the management controller is further configured to compensate for impedance losses of a charging path between the charger and the rechargeable energy storage device based on the measured voltage.
 	As for claims 4,10, and 16, Revi discloses and shows in Fig. 2the rechargeable energy storage device comprises a rechargeable battery.
 	As for claims 5,11, and 17, Revi discloses and shows in Fig. 2 wherein the one or more registers are associated with a battery management unit of the rechargeable battery.
 	As for claims 6,12, and 18, Revi discloses and shows in Fig. 2the management controller retrieves the parameters from the one or more registers via an Inter-Integrated Circuit interface
 	As for claim 7, Revi discloses and shows in Fig. 2 a method comprising, in a management controller of an information handling system including a power system configured to provide electrical energy to information handling resources of the information handling system, the power system having a direct-current input power source, a rechargeable energy storage device coupled to and rechargeable from the direct-current input power source, and a charger configured to control recharging of the (within ref’s memory) with the rechargeable energy storage device, the parameters including a desired voltage across terminals of the rechargeable energy storage device and a desired current for recharging the rechargeable energy storage device during a constant current mode of a charging cycle of the rechargeable energy storage device; and communicating (via ref’s charge controller) the parameters to the charger such that the charger controls recharging of the rechargeable energy storage device in accordance with the parameters retrieved from the one or more registers (par.[0030-0034]).
 	As for claim 13, Revi discloses and shows in Fig. 2 a non-transitory computer-readable medium; and computer-executable instructions carried on the computer-readable medium, the instructions readable by a management controller of an information handling system including a power system configured to provide electrical energy to information handling resources of the information handling system, the power system having a direct-current input power source, a rechargeable energy storage device coupled to and rechargeable from the direct-current input power source, and a charger configured to control recharging of the rechargeable energy storage device from the direct- current input power source, the instructions, when read and executed, for causing the management controller to: retrieve parameters from one or more registers associated (within ref’s memory) with the rechargeable energy storage device, the parameters including a desired voltage across terminals of the rechargeable energy storage device and a desired current for recharging the rechargeable energy (via ref’s charge controller)   the parameters to the charger such that the charger controls recharging of the rechargeable energy storage device in accordance with the parameters retrieved from the one or more registers (par.[0030-0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatenable by Revi, (USNO.2018/0145527) in view of Tao et al, (Tao), (USNO.2009/0295348)
 As for claim 3, Revi discloses all limitations, but differs from the claimed invention because he does not explicitly disclose management controller is further configured to compensate for impedance losses by incrementing, in a constant voltage mode of a charging cycle of the rechargeable energy storage device, an offset between a compensation voltage and the desired voltage, wherein the management controller communicates the compensation voltage to the charger to control recharging of the rechargeable energy storage device.
Tao discloses management controller is further configured to compensate for impedance losses by incrementing, in a constant voltage mode of a charging cycle of the rechargeable energy storage device, an offset between a compensation voltage and the desired voltage, wherein the management controller communicates the compensation voltage to the charger to control recharging of the rechargeable energy storage device (par.[0084]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Revi by using management controller is further configured to compensate for impedance losses by incrementing, in a constant voltage mode of a charging cycle of the rechargeable energy storage device, an offset between a compensation voltage and the desired (par.[0084]), as taught by Tao.
 	As for claim 9, Tao discloses compensating for impedance losses by incrementing, in a constant voltage mode of a charging cycle of the rechargeable energy storage device, an offset between a compensation voltage and the desired voltage, wherein the management controller communicates the compensation voltage to the charger to control recharging of the rechargeable energy storage device (par.[0084]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859